Green, J.
(dissenting). I respectfully dissent. As the majority correctly observe, the scope of our review is exceedingly narrow. As the majority also correctly recognize, however, “[t]he civil service law is not one of the statutes identified in G. L. c. 150E, § 7(d), which may be ‘superseded by a collective bargaining agreement[,]’ . . . [and] if the civil service law and the collective bargaining provisions conflict, then as matter of law, an arbitrator would act in excess of his powers in seeking to enforce those collective bargaining rights.” Fall River v. AFSCME Council 93, Local 3177, AFL-CIO, 61 Mass. App. Ct. 404, 406 (2004), quoting from Fall River v. Teamsters Union, Local 526, 27 Mass. App. Ct. 649, 651 (1989).1
In my view, the arbitrator’s award conflicts with the express *695provisions of G. L. c. 31, § 71. That provision of the statute states, in relevant part, that “[t]he state treasurer, city or town treasurer, or other disbursing officer of the commonwealth or of a city or town with civil service positions shall not pay any salary or compensation for service rendered in any civil service position whether such payment is made by payroll or bill, or in any other manner, to any person whose name does not appear on the appropriate roster, as amended from time to time, as the person in such position” (emphasis added). The majority frame the question posed by the quoted language as requiring determination whether Lisa Ann Pefine was appointed to a civil service position and whether the position to which she was appointed was vacant (ultimately concluding that Pefine was not appointed to any vacant position). However, that question falls outside the contours of § 71, which requires no formal appointment to a vacant position. Instead, the statute prohibits payment of compensation “for services rendered in any civil service position,” and, as Somerville v. Somerville Mun. Employees Assn., 20 Mass. App. Ct. 594, 597 (1985), observes, “in filling any vacancy, even temporarily, the appointing authority is required to follow the carefully prescribed requirements set forth in c. 31.” The majority attempt to dismiss the statutory violation by saying that Pefine did not “render[] service ‘in any civil service position’ “she merely filled in temporarily for her coworker.” Ante at 692. But the fact remains that the position in which Pefine rendered service, and for which she seeks compensation, is a civil service position for which she did not appear on the appropriate roster. 2
In my view, the distinction proffered by the majority is one of degree rather than of character. Indeed, in seeking compensation for out-of-grade work Pefine is attempting to have it both *696ways; she describes her service as “work in [a] higher classification[]” in order to invoke the provisions of Article XX, § 7, of the collective bargaining agreement, but insists that she did not “render service in any civil service position” in order to avoid the obvious conflict with G. L. c. 31, § 71.3
Finally, to the extent that a purpose of the civil service statute is to prevent favoritism in public employment, see Somerville v. Somerville Mun. Employees Assn., supra at 602, the concern arises whenever an opportunity for higher compensation arises, whether it is merely temporary (such as service in a position temporarily vacant due to vacation or illness) or permanent. It does not appear from the record in the present case that other eligible employees were bypassed in order to provide Pefine with the out-of-grade service for which she seeks higher compensation, but the statutory prohibition does not depend on the actual presence, and bypass, of a competing eligible civil servant in a particular instance.
Because the arbitrator’s award conflicts with the provisions of the civil service statute, it was beyond his authority. I would accordingly reverse the judgment and vacate the award.

For purposes of this discussion, I accept the premise that the arbitrator *695acted within his authority in construing the collective bargaining agreement so as to excuse the absence of advance mayoral approval of the out-of-grade compensation sought by Lisa Ann Pefine in the present case, despite the language in the agreement appearing to require such approval.


I note that the present case does not concern the ability or authority of the city of Somerville (city) to assign Pefine temporarily to fill in for an absent coworker. Instead, it simply concerns Pefine’s entitlement to out-of-grade pay for her service, pursuant to the statute, and the authority of the arbitrator to award such pay in contravention of the statute.


Tellingly, in its brief the defendant union did not acknowledge or mention •— much less attempt to address — the conflict with G. L. c. 31, § 71, even though that conflict was the centerpiece of the city’s argument on appeal. At oral argument, the union declined, despite repeated requests, to offer any reconciliation of its position with the statutory language, suggesting only that Somerville v. Somerville Mun. Employees Assn., supra, and Secretary of Admn. v. Massachusetts Org. of State Engrs. & Scientists, 408 Mass. 837, 839 (1990) (MOSES), declined to declare that the statute should apply to circumstances such as those in this case. But neither of those cases involved the circumstances of the present case; in MOSES the employees were seeking compensation for positions they formerly held prior to demotion, so that the conflict with § 71 simply did not arise, and my view that the arbitrator’s award of out-of-grade pay to Pefine violates § 71 fits squarely within both the reasoning and the holding of Somerville.